DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-16 are pending.  Claims 1, 7 and 14 are independent.  No claim is amended in the response filed 11/18/2021. 
A terminal disclaimer over US 10/174,454 B2 is of record filed 8/14/2020.  
The rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1) is maintained.
The rejection of claims 4, 8-16 under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1) in view of Soane et al. (US 6,497,732) is maintained.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but are not persuasive.  Applicants urge that Nadkarni et al. (US 20070055043A1) referenced range (175 — 700 ppm) appears to overlap the Applicant’s claimed range (630 - 770 ppm), but argue that the Nadkarni amounts are measured against a different baseline namely, Nadkarni adds 175-700 ppm based on the amount of terephthalic acid—a starting component of the polyester—rather than the amount of the resulting polyester.  In response, Examiner has reviewed applicants arguments with the claimed language requiring 630-770 ppm of pentaerythritol based on the polyester copolymer.  Applicant’s arguments cannot be found persuasive because the cited [0008] specifically recites an 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1).
Nadkarni et al. (US 20070055043A1) teach a modified polyethylene terepthalate is a copolymer formed from terephthalic acid or its ester, ethylene glycol, a flexible long chain aliphatic dicarboxylic acid or its ester, and a hydroxy terminated polyether polyol or acyclic diol or aliphatic diol. The modified polyethylene terephthalate filament, staple fiber, yarn and resultant fabric is dyeable with a disperse dye without dye carrier at low temperature of about 100° C. See abstract.  
The dyed filament, staple fiber, yarn and resultant fabric has a dye index greater than 100, and preferably at least about 120 to 600 with controlled shrinkage of 6 to 10%.  Also, see abstract.
With respect to the filament of claim 1, comprising: (see Nadkarni et al.abstract)
a polyester copolymer composition of between about 4.5 and 5.5 percent adipic acid based on the amount of polyester copolymer, is taught by Nadkarni et al. [see 0108, page 7 and claim 28, requiring , teaching wherein the mixture comprises 2 to 10 weight percent the aliphatic dicarboxylic acid based on the weight of the polymer.

Limitation to between about 3.4 and 4.2 percent polyethylene glycol based on the amount of polyester copolymer, is taught by Nadkarni et al. [0109 and claims1 and 6] teaching the aliphatic or alicyclic diol in an amount such that the aliphatic or alicyclic diol is equivalent to 1 to 5 weight percent in the polymer and the aliphatic or alicyclic diol is selected from the group consisting of polyethylene glycol (PEG), Monoethylene glycol (MEG), and polypropylene glycol (PPG).
Limitation to less than 2 percent diethylene glycol based on the amount of polyester copolymer is met by Nadkarni et al..since it does not use diethylene glycol in its composition.
Claim 2 texturizing is taught in [0004] encompassing limitation to the claimed textured filament made from the filament of Claim 1.
The fabric of claim 3 formed from the yarn of Claim 1 and selected from the group consisting of woven fabrics and knitted fabrics is taught in [0002]. 
Regarding claim 5, staple fibers cut from the textured filament of Claim 2 are taught in [0037 and 0041 of page 3.  And retarding claim 6 [0039] teach a blend of cotton fibers and the staple fibers.
Claim 7, limitation to a blended yarn composed of between about 20 percent and 80 percent by weight cotton; is met by Nadkarni et al. (US 20070055043A1) page 3, [0042] and pages 6-7, Table VII.
Nadkarni et al. do not exemplify the claimed filament.
.
Claims 4, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1) as applied to claims 1-3 and 5-7 above and further in view of Soane et al. (US 6,497,732).
Nadkarni et al. do not teach the textured filament receives and retains reactive dye as is required by claim 4.  Examples beginning on page 6, [0104] use disperse dyes.
In the analogous art, Soane et al. (US 6,497,732) teach fiber reactive polymeric dyes to dye yarn, knitted textiles and woven spandex fabric. See the abstract and col.2,In.30-35 and col.4,ln. 1 -21 teaching polymeric dye preparations have improved colorfastness and retention on the textile or web fiber structure, even after a large number of washings. The textiles or webs treated with the fiber-reactive dye include spandex. And in example 1, col.5, Soane et al. ’ 732 illustrate dyeing of a 65% poly 45% cotton (encompassing the blend of claims 7 and 14) with mordant yellow dye having excellent washfastness to home laundering.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disperse dye of Nadkarni et al. to 
One of ordinary skill is motivated to combine the teachings of Nadkarni et al. (US 20070055043A1) with Soane et al. (US 6,497,732).since both references are in the analogous art of making polyester copolymer fiber having enhanced strength and dyeability properties.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761